UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31,2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer oNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On December12, 2008 there were 24,805,000 shares of the issuer's common stock, par value $.0001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock , and 5,000,000 shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock and 5,000,000 shares of our Series B Preferred Stock, par value $.001 per share outstanding, which are convertible into an aggregate of 8,333,333 shares of our common stock. 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets December 31, 2007 (unaudited) and June 30, 2007 5 Consolidated Statements of Operations (unaudited) Three months ended December 31, 2007 and 2006 5 Consolidated Statements of Cash Flows (unaudited) Three months ended December 30, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure About Market Risks 30 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1.A Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 EXPLANATORY NOTE :On May 3, 2008, the Board of Directors of Jpak Group, Inc. (“we”, “us”, “our” or the "Company") concluded that the Company is required to restate its previously issued audited financial statements for the year ended June 30, 2007, and as a result, its financial statements for the quarters ending September 31, 2007 and December 31, 2007. Subsequent to the issuance of the June 30, 2007 financial statements, management identified various errors in connection with its 2007 financial statements and determined that a restatement was necessary in respect of the following: revision of reverse acquisition accounting and revision of capitalized costs relatedto financing transactions.As a result of the Board’s decision and the aforementioned revisions to our financial statements, our previously issued financial statements for the year ended June 30, 2007 (which were included in our Registration Statement on Form S-1), and the periods ended September 30, 2007, and December 31, 2007, should no longer be relied upon.Accordingly, we filed restated financials for those periods on August 5, 2008.Pursuant to additional SEC comments, management determined that another restatement of our December 31, 2007 financial statements, and a restatement of our March 31, 2008 financial statements was necessary in respect of the following: accounting for the extended term of the Series A and Series B Warrants issued in the private placement we closed in August 2007 and the commission paid pursuant to the exercise of the Series J Warrants.As a result of the Board’s decision and the aforementioned revisions to our financial statements, on September 29, 2008, we filed restated financials for the quarter ending December 31, 2007 in an amendment to our 10-Q for that same quarter and disclosed that our previously issued financial statements for the periods ended December 31, 2007 and March 31, 2008, should no longer be relied upon.We are filing this amendment to revise our disclosure regarding our disclosure controls and procedures. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc. We have reviewed the accompanying consolidated balance sheets of JPAK Group, Inc. and Subsidiaries (the “Company”) as of December 31, 2007, and the related consolidated statements of operations and other comprehensive income for the three-month and six-month periods ended December 31, 2007 and 2006 and cash flows for the six-month periods then ended. These consolidated financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey February 11, 2008 (Except for Note 1, 15, 16, 17 and 18, as to which the date is December 11, 2008) 4 JPAK GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS December 31, June 30, 2007 2007 (Restated) (Restated) CURRENT ASSETS Cash and cash equivalents $ 7,029,604 $ 4,938,200 Account receivables, net of allowance $40,603 and $38,945, respectively 6,976,926 8,583,396 Inventory 2,849,813 3,393,896 Other receivables 120,519 - Prepaid expenses and other current assets 72,645 772,792 Advance payments 2,048,889 - Deferred financing costs, net - 405,072 Total Current Assets 19,098,396 18,093,356 PROPERTY AND EQUIPMENT, NET 8,576,582 7,935,920 Total Assets $ 27,674,978 $ 26,029,276 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,399,719 $ 4,634,457 Trade notes payable - 526,000 Convertible notes - 5,500,000 Short-term bank loans 4,113,000 4,812,900 Other payables - 65,378 Total Current Liabilities 6,512,719 15,538,735 LONG-TERM DEBT 1,730,339 2,008,893 MINORITY INTEREST 98,753 - STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding 561 - Common stock, $0.001 par value, 300,000,000 shares authorized 24,505,000 shares issued and outstanding 24,505 23,005 Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, issued and outstanding 500 - Allocation of Series A Preferred Shares 2,484,226 - Allocation of Series B Preferred Shares 1,390,853 - Warrants 4,634,677 - Placement Agent Warrants 1,172,487 - Additional paid-in capital 11,048,604 5,676,259 Retained earnings (3,133,524 ) 1,896,256 Statutory reserves 348,009 348,009 Accumulated other comprehensive income 1,362,269 538,119 Total Stockholders’ Equity 19,333,167 8,481,648 Total Liabilities and Stockholders’ Equity $ 27,674,978 $ 26,029,276 The accompanying notes are an integral part of these financial statements. 5 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 (Restated) (Restated) REVENUE $ 6,114,644 $ 5,371,875 $ 15,418,892 $ 13,048,360 COST OF SALES 4,319,117 4,246,343 11,306,299 10,130,300 GROSS PROFIT 1,795,527 1,125,532 4,112,593 2,918,060 EXPENSES Selling, general and administrative 1,550,011 1,315,884 2,901,544 2,429,019 Depreciation expense 22,241 12,902 41,054 25,006 Total Expenses 1,572,252 1,328,786 2,942,598 2,454,025 INCOME (LOSS) FROM OPERATIONS 223,275 (203,254 ) 1,169,995 464,035 OTHER INCOME (EXPENSES) Interest income 8,113 - 32,295 - Interest expense (104,566 ) (105,532 ) (217,755 ) (192,919 ) Other income (expense), net 238,498 133,016 248,662 126,254 Total Other Income (Expenses) 142,045 27,484 63,202 (66,665 ) INCOME BEFORE PROVISION FOR INCOME TAX 365,320 (175,770 ) 1,233,197 397,370 PROVISION FOR INCOME TAX - 169,950 - 259,925 NET INCOME BEFORE MINORITY INTEREST 365,320 (345,720 ) 1,233,197 137,445 MINORITY INTEREST (1,980 ) (40,691 ) (1,980 ) 22,108 NET INCOME 363,340 (305,029 ) 1,235,177 115,337 Beneficial conversion feature related to issuance of Series A convertible preferred stock - - (2,484,226 ) - Beneficial conversion feature related to issuance of (1,390,853 ) - (1,390,853 ) - Series B convertible preferred stock NET INCOME / (LOSS) APPLICABLE TO (1,027,513 ) (305,029 ) (2,639,902 ) 115,337 COMMON STOCK HOLDERS OTHER COMPREHENSIVE INCOME/ (LOSS) Foreign currency translation adjustment 468,008 (27,828 ) 824,150 (38,053 ) COMPREHENSIVE INCOME / (LOSS) $ (559,505 ) $ (332,857 ) (1,815,752 ) $ 77,284 BASIC EARNINGS/(LOSS) PER SHARE $ (0.04 ) $ (.01 ) $ (0.11 ) $ .00 DILUTED EARNINGS/(LOSS) PER SHARE $ (0.04 ) $ (.01 ) $ (0.11 ) $ .00 WEIGHTED AVERAGE SHARES OUTSTANDING BASIC 24,505,000 23,005,000 24,178,913 23,005,000 DILUTED 24,505,000 23,005,000 24,178,913 23,005,000 The accompanying notes are an integral part of these financial statements. 6 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, (UNAUDITED) 2007 2006 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 1,235,177 $ 115,337 Adjustments to reconcile net income to net cash Provided (used) by operating activities: Minority interest (1,980 ) 22,108 Depreciation and amortization 518,645 346,145 Gain on disposal of fixed assets - (1,108,582 ) Changes in assets and liabilities: Account receivables 1,937,765 3,909,791 Inventory 676,659 (1,022,024 ) Restricted cash for trade notes repayments - 132,540 Other receivables (118,427 ) (264,705 ) Prepaid expenses and other current assets 703,834 (5,954 ) Advance payments (2,013,322 ) - Due from shareholders - (50,000 ) Accounts payable and accrued expenses (2,318,245 ) (1,248,145 ) Other payables (66,978 ) (2,398,220 ) Other current liabilities - 237,984 Total Adjustments (682,049 ) (1,449,062 ) Net Cash Provided (Used) By Operating Activities 553,128 (1,333,725 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (576,378 ) (121,407 ) Addition of construction in progress (155,702 ) - Acquisition of Qingdao (864,000 ) (5,268,500 ) Cash acquired from the subsidiary 99,019 - Net Cash Used By Investing Activities (1,497,061 ) (5,389,907 ) CASH FLOWS FROM FINANCING ACTIVITIES Trade notes payable (538,880 ) 102,967 Additional capital contribution - 5,406,695 Commission of Series B Preferred Shares (374,551 ) Exercise of J warrants 5,000,000 - Proceeds from short term bank loans - 1,082,790 Repayment of bank loans (1,246,935 ) - Net Cash Provided By Financing Activities 2,839,634 6,592,452 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH 195,703 47,745 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 2,091,404 (83,435 ) CASH AND CASH EQUIVALENTS – BEGINNING 4,938,200 1,289,995 CASH AND CASH EQUIVALENTS – ENDING $ 7,029,604 $ 1,206,560 The accompanying notes are an integral part of these financial statements. 7 JPAK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. (the “Company”), and its subsidiaries, collectively referred to as the “Group”. The Group’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK”), which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK, per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. The transaction was regarded as a reverse merger whereby JPAK was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK. Thus, JPAK is the continuing entity for financial reporting purposes. The Financial Statements have been prepared as if JPAK had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flow from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co. Qingdao Renmin acquired 51% interest of Qingdao Delikang. Substantially all of the Group’s business is conducted through Qingdao Renmin, an operating subsidiary established in the Peoples Republic of China, in which the Company indirectly holds a 100% interest. NOTE 2 – INTERIM FINANCIAL STATEMENTS These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2007 and 2006, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2007 and 2006. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying un-audited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. 8 NOTE 4 – INVENTORY Inventory at December 31, 2007 and June 30, 2007 consisted of the following: December 31 June 30, 2007 2007 Finished products $ 111,924 $ 571,357 Raw materials 2,562,009 2,206,420 Parts and supplies 52,850 41,280 Work in process 123,030 574,839 Total $ 2,849,813 $ 3,393,896 NOTE 5 – RELATED PARTY TRANSACTIONS Viewed from the perspective of the financial statements of the reporting entity, a related party may be any of the following: ·Affiliates ·Principal owners and close kin ·Management and close kin ·Parents and subsidiaries ·Equity method investors and investees ·Trusts for the benefit of employees ·Any other party that has the ability to influence the management or operating policies of the reporting enterprise significantly, to the extent that it may be prevented from fully pursuing its own separate interests. ·De facto agents of the entity The Company did not have any related party transactions accordingly. NOTE 6 – DEFERRED FINANCING COSTS Costs related to obtaining the convertible note are capitalized and amortized over the term of the related debt using the straight-line method, which is 12 months. The remaining balance was allocated to issuance costs and netted with additional paid-in capital as the note was converted in August 2007 per Note 8.Deferred financing costs at December 31, 2007 and June 30, 2007 were as follows: December 31 June 30, 2007 2007 Deferred financing costs $ 460,017 $ 460,017 Less: Accumulated amortization 460,017 54,945 Net deferred financing costs $ - $ 405,072 Amortization of deferred financing costs charged to operations for the six months ending
